     Case 3:18-cv-03322-K Document 65 Filed 02/24/20             Page 1 of 5 PageID 1051



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


LE-VEL BRANDS, LLC,              §
                                 §
      Plaintiff,                 §
v.                               §                        CASE NO. 3:18-cv-03322-K
                                 §
QUINTESSENTIAL BIOSCIENCES, INC. §
D/B/A QSCIENCES, JAIME TETRAULT, §
MEGAN BAKER, AND NIKKI VOILES, §
                                 §
      Defendants.                §

                                  JOINT STATUS REPORT

        Plaintiff Le-Vel Brands, LLC (“Le-Vel” or “Plaintiff”) and Defendants Jaime Tetrault,

Megan Baker and Nikki Voiles (collectively “Defendants”), through counsel and pursuant to the

Court’s Order [Doc. 60], submit the following Joint Status Report.

1.      A brief statement of the claims and defenses.

        Plaintiff:
        Le-Vel has valid, existing contracts with its Promoters to exclusively sell and market Le-
        Vel’s products. The Defendants failed, and continue to fail, to comply with their
        contractual obligations to Le-Vel as described in the Promoter Agreement by soliciting
        Le-Vel’s customers and Promoters, defaming and disparaging Le-Vel, and recruiting Le-
        Vel’s customers and Promoters. The Defendants’ breaches of contract have caused Le-
        Vel general and specific damages.

        Defendants, with knowledge of Le-Vel’s contractual relationships with its Promoters, has
        willfully and intentionally interfered with Le-Vel’s contracts by soliciting Promoters and
        making defamatory and disparaging statements about Le-Vel, its business, financial
        condition, market share, products, and officers in an attempt to induce the Promoters to
        leave Le-Vel and/or take their business to a competing health and wellness direct sales
        company. Defendants’ interference has proximately caused, and continues to cause,
        damage, injury, loss, or harm to Le-Vel.

        There is a reasonable probability that Le-Vel would continue to enter into business
        relationships with numerous third parties to sell, market, and/or purchase its products.
        Indeed, Le-Vel built and developed a trusted brand that enhances the health and wellness
        of its customers and provides an opportunity for its Promoters to develop a rewarding and
        profitable business. Defendants have, with the intent to interfere and disrupt Le-Vel’s


JOINT STATUS REPORT – Page 1
     Case 3:18-cv-03322-K Document 65 Filed 02/24/20                Page 2 of 5 PageID 1052



        business relationships or at least with knowledge that such disruption was substantially
        certain to occur, made false statements that defame and disparage Le-Vel, its business,
        financial condition, market share, products, and officers in an attempt to divert potential
        customers and Promoters away from Le-Vel.

        Defendant:

        Defendants deny the claims asserted against them because the claims are preempted by
        the Texas Business and Commerce Code § 15.52, the contract alleged is unsigned and
        unenforceable, Plaintiff has not suffered any harm by way of Defendants’ actions,
        Plaintiff has failed to mitigate its alleged damages, if any, Plaintiff’s claims are barred by
        its unclean hands, its fraud in the inducement and fraud by omission. Plaintiff’s claims
        are further barred by the doctrines of estoppel, lack of consideration, ambiguity and
        illegality.

2.      Proposed time limit to file motions for leave to join other parties: June 26, 2020

3.      Proposed time limit to amend pleadings: June 26, 2020

4.      Proposed time limit to file various types of motions, including dispositive motions. The
        Court prefers the deadline for dispositive motions to be 120 days before trial.: November
        20, 2020

5.      Proposed time limit for initial designation of experts by August 21, 2020

6.      Proposed time limit for responsive designations of experts by September 21, 2020

7.      Proposed time limit for objections to experts (i.e. Daubert and similar motions):
        November 5, 2020

8.      Proposed plan and schedule for discovery, a statement of the subjects on which discovery
        may be needed, a time limit to complete factual discovery and expert discovery, and a
        statement of whether discovery should be conducted in phases or limited to particular
        issues:

        a.     The parties propose a discovery deadline of October 21, 2020

        b.     The parties anticipate needing oral and written fact discovery regarding the merits
               of Plaintiff’s claims, the factual circumstances surrounding the allegations
               contained in Plaintiff’s Complaint, alleged damages, Defendants’ liability, and
               Defendants’ affirmative defenses.

        c.     The parties do not believe discovery should be conducted in phases and do not
               request any discovery limitations beyond those set forth in the Federal Rules of
               Civil Procedure and the Court’s Local Rules.




JOINT STATUS REPORT – Page 2
     Case 3:18-cv-03322-K Document 65 Filed 02/24/20                 Page 3 of 5 PageID 1053



9.      What changes, if any, should be made in the limitations on discovery imposed under the
        Federal rules or by local rule, and what other limitations should be imposed:

               The parties do not request any limitations beyond those set forth in the Federal
               Rules of Civil Procedure and the Court’s Local Rules.

10.     Proposed trial date, estimated number of days required for trial, and whether a jury has
        been properly demanded (The parties should note that the Court operates a three-week
        docket beginning the first Monday of each month. Therefore, the parties should propose a
        trial date which corresponds with the first Monday of the agreed upon month.):

               The Parties propose a trial date of April 5, 2021 and estimate that trial will last 2
               days. Plaintiff has demanded a trial by jury.

11.     Proposed date for further settlement negotiations: July 17, 2020

12.     Objections to Fed. R. Civ. P. 26(a)(1) asserted at the Scheduling Conference, and other
        proposed modifications to the timing, form, or requirements for disclosure under Rule
        26(a), including a statement as to when disclosures under Rule 26(a)(1) were made or
        will be made:

               The Parties agree to exchange initial disclosures pursuant to Rule 26(a)(1) on or
               before March 20, 2020.

13.     Whether the parties will consent to trial (jury or non-jury) before a United States
        Magistrate Judge:

               The Parties do not consent to a trial before a United States Magistrate Judge.

14.     Whether the parties are considering mediation or arbitration to resolve this litigation and
        a statement of when alternative dispute resolution would be most effective, and, if
        mediation is proposed, the name of any mediator the parties jointly recommend to
        mediate the case:

               If a resolution is to be reached in this litigation between the Parties, the Parties are
        hopeful that they can resolve their disputes without the need for scheduled mediation.

15.     Any other proposals regarding scheduling and discovery that the parties believe will
        facilitate expeditious and orderly preparation for trial:

               None at this time.

16.     Whether a conference with the Court is desired and the reasons for requesting a
        conference:

               The Parties do not request a conference.



JOINT STATUS REPORT – Page 3
  Case 3:18-cv-03322-K Document 65 Filed 02/24/20               Page 4 of 5 PageID 1054




17.    Any other matters relevant to the status and disposition of the case, including any other
       orders that should be entered by the Court under Fed. R. Civ. P. 16(b), 16(c), and 26(c):

       The Parties anticipate they will require entry of a Protective Order for documents deemed
       confidential based on the following: trade secrets, proprietary documents, or other
       confidential subject matters. The Parties will confer regarding the proposed Protective
       Order and will jointly submit a proposed Protective Order to the Court.


Respectfully submitted,


SHAPIRO BIEGING BARBER OTTESON, LLP           SESSIONS, FISHMAN, NATHAN & ISRAEL, LLC

/s/ Kevin T. Schutte                          /s/ Leslye E. Moseley
Kevin T. Schutte, TX Bar No. 24033050         David R. Clouston, TX Bar No. 00787253
William P. Dunne III, TX Bar No. 24097631     Leslye E. Moseley, TX Bar No. 24044557

5430 Lyndon B. Johnson Freeway, Suite 900 Jackson Street, Suite 440
1540                                  Dallas, Texas 75202
Dallas, Texas 75240                   Telephone: (214) 741-3001
Telephone: (214) 377-0149             Facsimile: (214) 741-3098
kschutte@sbbolaw.com                  dclouston@sessions.legal
wdunne@sbbolaw.com                    lmoseley@sessions.legal

Attorneys for Plaintiff                       Attorneys for Defendants




JOINT STATUS REPORT – Page 4
  Case 3:18-cv-03322-K Document 65 Filed 02/24/20                Page 5 of 5 PageID 1055



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 24, 2020, a copy of the foregoing was electronically

filed with the Clerk of the Court, United States District Court for the Northern District of Texas

and served via CM/ECF upon all counsel of record.

                                                    /s/ Kevin T. Schutte
                                                    Kevin T. Schutte




JOINT STATUS REPORT – Page 5
